Citation Nr: 1142955	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-31 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

4.  Entitlement to an initial compensable evaluation for the right foot disability.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service in the United States Army from August 1978 to March 1980, when he was discharged under the expeditious discharge program for failure to maintain acceptable standards.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that, in part, denied the appellant's claim of entitlement to service connection for a low back disorder.  The appellant has also appealed a March 2007 rating decision that denied his claim for service connection for posttraumatic stress disorder (PTSD), as well as an October 2008 rating decision that denied service connection for Major Depressive Disorder (MDD) and assigned an initial disability rating of zero percent for a right foot disability; these claims were denied by the Waco, Texas RO which has certified the case to the Board.

The Board notes that the medical evidence of record includes diagnoses of cocaine and alcohol dependence, MDD, depression and adjustment disorder for the appellant.  The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay claimant cannot be held to a hypothesized diagnosis - one he is incompetent to render when determining what his actual claim may be.  The Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Those diagnoses should also be considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, this appellant's claim should not be strictly limited to PTSD or MDD and other relevant psychiatric diagnoses should be considered.  Thus the issues on appeal are as listed on the title page.

The appellant is appealing the initial noncompensable rating that was assigned for his right foot disability after service connection was granted.  Thus, the appellant is, in effect, asking for a compensable rating effective from the date service connection was granted (December 17, 2000).  (The Board also notes that the appellant's VA Form 21-526 was initially submitted on December 17, 2002.)  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In his July 2006 VA Form 9, the appellant requested a Travel Board hearing at the RO; he was subsequently withdrew that request in a written statement submitted in October 2006.  Thereafter, in a written statement submitted in May 2007, the appellant again stated that he did not want a Travel Board hearing.  The appellant was scheduled for a personal hearing to take place at the RO in Waco on August 2, 2007.  However, the appellant declined the August 2, 2007 RO personal hearing in a written statement submitted in July 2007.  Under these circumstances, the Board considers the requests for a Travel Board hearing and for a personal hearing at the RO to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  Therefore the case is ready for appellate review.

In March 2010, the Board requested VHA medical expert opinions from a psychiatrist and an orthopedic specialist.  The psychiatric opinion was rendered in May 2010, and the orthopedic opinion was rendered in July 2010.  (In August 2010, the appellant and his attorney were provided with copies of these opinions and they were given 60 days in which to respond to the opinions, but no response was offered by the appellant's attorney.)  Thereafter, the appellant submitted additional evidence directly to the Board in October 2010.  This evidence consisted of medical evidence generated by VA and private health care providers; this evidence is dated between 2008 and 2010.  The RO has not had the opportunity to review these documents.  However, as the appellant submitted a waiver pursuant to 38 C.F.R. § 20.1304 in July 2011, referral to the RO is not necessary.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issue of entitlement to service connection for a right ankle disorder has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the right ankle service connection claim, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The appellant underwent Minnesota Multiphasic Personality Inventory II (MMPI-II) testing in January 2008, and he produced an exaggerated profile endorsing extreme somatic complaints.

2.  The competent and probative medical evidence preponderates against a finding that the appellant has PTSD or any other acquired psychiatric disorder that is due to any incident or event in military service, to include as proximately due to, the result of, or aggravated by the service-connected right foot disability, or that any psychosis was manifested to a degree of ten percent or more within one year after service separation. 

3.  The competent and probative medical evidence preponderates against a finding that the appellant has a lumbar spine disorder that is due to any incident or event in military service, to include as proximately due to, the result of, or aggravated by the service-connected right foot disability, or that any lumbar spine arthritis was manifested to a degree of ten percent or more within one year after service separation.

4.  Throughout this appeal, the appellant has complained of right foot pain.

5.  Arthritis of the right midfoot has been demonstrated by radiographic examination since March 6, 2006.

6.  The competent and probative medical evidence preponderates against a finding that the appellant has had malunion or nonunion of the right tarsal or metatarsal bones at any time since December 17, 2000.

7.  The competent and probative medical evidence preponderates against a finding that the appellant has had symptomatology of the right midfoot commensurate with a moderate foot injury at any time between December 17, 2000 and March 5, 2006.

8.  The competent and probative medical evidence preponderates against a finding that the appellant has had symptomatology of the right midfoot commensurate with a moderately severe foot injury at any time since March 6, 2006.

9.  The competent and probative medical evidence preponderates against a finding that the appellant has had functional impairment of the right foot commensurate with loss of use of the foot at any time since December 17, 2000.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for the establishment of service connection for any acquired psychiatric disorder other than PTSD, on theories of entitlement including direct, presumptive, secondary and aggravation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for the establishment of service connection for any lumbar spine disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for an initial compensable evaluation were not met for the appellant's right foot disability prior to March 6, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5283, 5284 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  With resolution of reasonable doubt in the appellant's favor, the criteria for an evaluation of 10 percent, but no higher, were met for his right foot disability as of March 6, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5283, 5284 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The appellant submitted his initial service connection claim on December 17, 2002.  In January 2003, prior to the promulgation of the May 2003 rating action that denied the appellant's claim of entitlement to service connection for the residuals of an in-service injury, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate service connection claims and its duty to assist him in substantiating such claims under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  Similar letters were provided in May 2004, April 2005, May 2005, June 2006, October 2006 (prior to the March 2007 rating action), and April 2008 (prior to the October 2008 rating action).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  VA letters dated in June 2006, October 2006 and April 2008 provided the appellant with the Dingess notice.

The appellant's right foot increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his attorney has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

As noted, the Veteran is represented by an attorney.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  VA communications to the claimant and his or her counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of his or her claim.  Id.  It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran and his attorney have not indicated there is any outstanding evidence relevant to any claim.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, while the appellant's service treatment records (STRs) were associated with the claims file at the time of the May 2003 rating decision, some of the records quoted in that rating decision were subsequently lost; despite attempts by the RO, the lost STRs have not been located.  

In cases where a veteran's service medical treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist a veteran in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  No other documents in addition to the records currently in evidence were found by the RO.

The Board must point out, however, that it does not read into O'Hare the presumption that the missing medical records would, if they still existed, necessarily support the appellant's claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that some of the appellant's service medical records are unavailable, the appeal must be decided on the evidence of record.

On the other hand, VA reviewed the appellant's service entrance and separation examination records and considered the STRs quoted in the May 2003 rating action.  In addition, VA and private medical treatment records have also been associated with the claims file.  The appellant's Social Security Administration (SSA) records have been associated with the claims file.  The appellant was afforded VA medical examinations in January 2008 (with July 2009 addendum), September 2008, and January 2009.  In March 2010, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  Two medical opinions (from a psychiatrist and an orthopedic surgeon) were rendered in May 2010, and July 2010, respectively.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations and medical opinion reviews were conducted by medical professionals, and the associated reports reflect consideration of the appellant's prior medical history and complaints.  The examinations included a report of the symptoms for each disability and demonstrated objective evaluations.  The examiners were able to assess and record the appellant's psychiatric status, as well as the clinical status of his lumbar spine and right foot.  Physical examination was accomplished, including range of motion testing.  Psychometric testing was also accomplished.

The examinations and VHA opinion reports included reports of the symptoms for the claimed psychiatric disorders, as well as for the claimed lumbar spine and right foot pathology, and demonstrated objective evaluations.  The health care professionals were able to assess and record the status of the appellant's right foot function.  They were able to assess and speak to the etiology of the appellant's psychiatric disorders and lumbar spine pathology.  

The Board finds that the examination reports and the medical expert reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the reports were in any way incorrectly prepared or that the VA authors of those reports failed to address the clinical significance of the appellant's claimed conditions.  Further, the VA examination and medical expert reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination or medical expert opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decisions, along with the September 2006 Statement of the Case (SOC), the January 2008 SOC and the November 2009 SOC, as well as the various Supplemental SOC (SSOCs) issued in January 2008, October 2008, and November 2009, explained the basis for the RO actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his claims has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

The appellant was provided with notice as to the medical evidence needed to service-connect a disorder and as to the medical evidence needed for increased evaluations for foot disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the four claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Service connection claims

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, only psychoses (and not other psychiatric disabilities) may be service-connected on a presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 if manifested to a compensable degree in the first post-service year.  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The claim for service connection for the low back predates the regulatory change, but the psychiatric claims were submitted after September 6, 2006.  Given what appear to be substantive changes, the RO's analysis of secondary service connection for the low back should consider the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

1.  Psychiatric claims

Review of the appellant's STRs reveals that he underwent a service entrance examination in May 1978 and that no psychiatric disorder was noted at that time.  In February 1980, he underwent a mental status examination and there were no abnormal findings.  On September 5, 1980, he underwent a service separation examination; again, no psychiatric disorder was noted. 

Review of VA medical treatment records dated between July 2002 and July 2009 does not reveal any diagnosis of PTSD.  In a July 2002 physician progress note, the appellant was noted on review of systems to not have any depression, anxiety, panic or PTSD.  A VA nursing note shows that the appellant was given a depression screen and that he denied feeling depressed or sad much of the time during the previous year.  In April 2004, his depression screen was negative.  In December 2004, the appellant did not verbalize feelings of depression or mood swings.  In addition, he was not being followed by a mental health care provider and he was not on any medications for depression.  In January 2005, a nursing note indicates no depression on a review of systems and the depression screen was negative on all four tested items.  A depression screen conducted in May 2005 was also negative.  In October 2005, the appellant was noted to be a hurricane survivor; he was noted to be anxious and concerned about the future.  A preventive health screening note dated in December 2005 states that the appellant's PTSD screen was negative with a score of zero.  

In January 2006, the appellant sought mental health treatment and said that he was there to try to save his marriage; he wanted marriage counseling.  The appellant stated that one of his brothers had died during the Thanksgiving holiday of 2005; he also reported that his wife had left him.  He denied symptoms of depression, acute stress and PTSD.  He also denied any other symptoms that would be indicative of any current Axis I disorder.  On PTSD screening, he was noted to not meet the criteria for PTSD.  An Axis I diagnosis of recent adjustment disorder associated with grief, in remission, was rendered.  The appellant's general medical conditions of hypertension and back pain were noted on Axis III.  The examiner listed marital discord, grief due to death of brother and evacuee from Hurricane Rita as the appellant's psychosocial and environmental problems on Axis IV.  

A May 2006 mental health assessment note indicated that the appellant was angry with the world and that he had stated that all he thought about was how they had all done him wrong.  He mentioned his wife leaving him, the denial of his disability claim, the actions of FEMA and losing his job.  The next month, the appellant's work skills were noted to include landscaping.  A June 2, 2006 mental health psychosocial assessment reveals that the appellant reported experiencing physical and verbal abuse as a child.  The examiner stated that the appellant seemed to be experiencing symptoms of depression due to stressful life circumstances (wife left, is unemployed, having financial difficulties, etc.).  He was noted to also be experiencing intense anger and hostility towards others.  A July 2006 mental health attending note states that the appellant had been depressed since a very young age; his mood was described as sad and he was noted to not be socializing with others.  

In October 2008, the appellant had an annual examination in a VA ambulatory care clinic.  On the review of systems, he denied depression, anxiety and nightmares.  On physical examination, his affect was normal.  On October 17, 2008, the appellant was afforded a mental health clinic psychosocial assessment.  He was noted to have last worked for a parks and recreation department (from October 2005 to April 2006) cleaning the park and cutting the ball fields.  He reported that he socialized with his church congregations and he reported no deficits in his activities of daily living.  He was noted to have no significant deficits in self-expression, self-concept, stress management, coping skills, organizing a task, following instructions or maintaining self control.  The appellant was noted to have been referred for treatment of depression and to not currently be taking any medications for depression.  An October 20, 2008 mental health outpatient note indicates that the appellant spent 90 percent of the interview on wanting to "get a check."  He stated that he could not and would not work or pursue any rehabilitative options.  The next day, the appellant called and stated that he was not satisfied with the October 17th interaction; he was noted to be focused on his claim for compensation.  He did not appear to be interested in receiving mental health treatment and he did not verbalize any symptoms to be treated.  The appellant thereafter called the national veterans suicide hotline; an October 23, 2008 note by a suicide prevention coordinator indicates that the appellant felt the mental health provider was disrespectful because he was told to get a job.  It was noted that the appellant was noncompliant with his medications.  A November 2008 note indicates that the appellant stated that he was not interested in seeing anyone from mental health and he said that he did not need it.  

The evidence of record includes documents from the Social Security Administration (SSA) associated with the appellant's claim for SSA disability benefits.  The appellant was examined by a psychiatrist in July 2006.  He reported having panic attacks and being depressed.  He also reported being mentally and physically abused by his mother, as well as sexual abuse when he was ten by a friend of the family.  The psychiatrist rendered Axis I diagnoses of MDD; PTSD; panic disorder without agoraphobia; and alcohol and polysubstance abuse in remission.  No indication of what the appellant's stressors were was provided by the psychiatrist.  An assessment of mental residual functional capacity was performed by a psychologist in August 2006.  The appellant was noted to have multiple physical conditions and to have added depression after his initial claim was denied.  The appellant was noted to be taking an antidepressant for his depression; the appellant had reported having had depression for years which got worse after he stopped his substance abuse (in 2003).  The appellant reported having memory problems and difficulty getting along with other due to irritability.  He said he did not make friends easily and that he did not trust anyone.  The psychologist noted that the appellant had a diagnosis of depression dating from January 2006.

The appellant underwent a VA psychological examination in January 2008; the examiner reviewed the claims file and administered the MMPI-II test.  The appellant reported having PTSD from the in-service incident where he injured his right foot.  He indicated that there was a conspiracy to keep him from the monies he was entitled to.  He said that he learned that he could file a claim in 2000, and that he was unable to hold a job due to his right foot and back.  He blamed the injury for all of his psychological problems and for all of his life stressors.  The appellant was noted to be clearly angry and irritable.  He said that his symptoms were severe and ongoing since his discharge from service.  The appellant did not indicate having any trauma related to the 2005 hurricane.  He described his childhood as chaotic and said that his mother had been physically abusive.  The appellant denied having a history of legal problems, but admitted on questioning about a note of 40+ convictions for public intoxication and one conviction for burglary of a vehicle that he did have such convictions.  The examiner concluded that the appellant was being dishonest in stating he had no history of legal problems.  

On mental status examination, the appellant's thought processes were clear, logical, coherent and goal-directed.  He was preoccupied with his disabilities and the way he had been abused by the system.  His mood was depressed and he had deficits in concentration and attention.  His insight was poor.  The MMPI testing revealed an exaggerated profile and the examiner stated that the results were of questionable validity.  The appellant endorsed extreme somatic complaints and very high levels of depression.  The examiner stated that the appellant's in-service tractor accident did not meet the DSM-IV criteria for PTSD and that the appellant did not endorse a full range of PTSD symptoms such as reexperiencing of trauma, avoidance and numbing of responsiveness.  The appellant did endorse symptoms of sleep disturbance, irritability with sleep problems and depression.  The examiner rendered Axis I diagnoses of MDD, recurrent and moderate; psychotic disorder, not otherwise specified (NOS); alcohol dependence in full sustained remission since 2003; and cocaine dependence in full sustained remission since 2003.  The examiner listed health problems, disability, separation, inadequate finances, inadequate housing and unemployment as the appellant's psychosocial and environmental problems on Axis IV.  The examiner opined that the most likely scenario was that the appellant's depression stemmed from multiple factors including pain and disability.  

The examiner also concluded that the appellant was most likely exaggerating his symptoms and that the military incurred injury was one of many factors and represented less than 50 percent of the contributing factors.  In a July 2009 addendum, the examiner stated that it was highly unlikely that the appellant's depression was related to his military service and that he did not believe that the military service accounted for 49 percent of the appellant's depression.  The examiner went on to state that there were multiple non-military factors that provided a much more compelling explanation as to the etiology of the appellant's depression.  The examiner further stated that the appellant presented serious credibility problems and that his symptoms were likely significantly exaggerated.

The appellant underwent another VA psychological examination in January 2009; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that he was not taking the medication prescribed for his mental health issues because he did not like the way that it made him feel.  The appellant stated that he had been afraid of all vehicles ever since his accident in the military.  He said that this was especially true of lawn mowers.  (The examiner noted that the appellant's last job was in landscaping, including lawn mowing.)  The appellant focused on physical problems and feeling betrayed and lied to by the government.  When asked about traumatic stressors, he said that his foot had been run over by a tractor in Germany in 1979.  He said he forced to do physical training with a cast on and that he was unable to keep up.  He said he was told he would be given a medical discharge but got a failure to maintain standards discharge instead.  The appellant expressed feeling angry, hurt, betrayed and cheated by the military and by VA.  The appellant indicated that his work history was mainly of janitorial and landscaping work.  The appellant reported having a relationship with his wife and daughter.  He said that he had a number of church friends and that he kept in touch with some of his old friends.  He also said that he had nightmares about his right foot being injured.  The examiner noted that the appellant had been exposed to significant post-military trauma including having to evacuate and losing his home to Hurricane Rita.  On mental status examination, the appellant's social skills were good.  The examiner noted that the appellant appeared to have been evasive and misleading when describing his personal history, especially in regards to his substance abuse issues and legal problems.  He also had a tendency to overstate mental and emotional issues while minimizing behavioral issues.  He complained of a depressed mood.  He was oriented times four.  His reasoning and judgment were fair.  The examiner indicated that the appellant's call to the suicide hotline was a manipulative gesture.  The examiner also noted that, despite the appellant's report of being avoidant of all vehicles since service, he had had a number of lawn care jobs post-service.  The examiner concluded that the appellant did not report sufficient criteria to warrant a PTSD diagnosis.  The examiner also noted that the appellant's January 2008 MMPI-II test results were not consistent with a PTSD diagnosis.  

The examiner rendered Axis I diagnoses of cocaine dependence in reported remission; alcohol dependence in reported remission; and depression NOS.  The examiner rendered an Axis II diagnosis of personality disorder NOS with antisocial and paranoid traits.  The examiner listed residuals of foot injury, other orthopedic problems, hepatitis C, ulcers and hypertension on Axis III.  Problems with primary support group and unemployment were listed as the appellant's psychosocial and environmental problems on Axis IV.  The examiner stated that the full criteria for a diagnosis of PTSD had not been seen and that the appellant had a long history of antisocial traits and antisocial behaviors.  The examiner also stated that there were problems with the appellant's credibility and a number of inconsistencies in his report of history.  The examiner concluded that the appellant's personality disorder, substance abuse issues and depression were rooted in his chaotic family history, negative consequences of his antisocial actions and negative consequences of his previous substance abuse.  The examiner further noted that there was a significant discrepancy between the appellant's report of physical pain and disability versus actual medical evaluation of his physical condition.  

In March 2010, the Board requested a VHA medical expert opinion from a psychiatrist; that psychiatric opinion was rendered in May 2010.  The psychiatrist concluded that the appellant's MDD did not pre-exist service.  The psychiatrist stated that the primary source of the appellant's depressive symptoms was not his service-connected foot injury and that a relationship between the current diagnosis of MDD and the appellant's time in service or his service-connected foot disability was unlikely.  The psychiatrist noted that there was no mention of any military trauma that resulted in PTSD-like symptoms and that a relationship between the in-service foot injury and PTSD was unlikely.  The psychiatrist noted that there were multiple VA mental health assessments of record that did not document any symptoms meeting the criteria for PTSD post-service.

a.  Claim for PTSD

The appellant contends that he has PTSD.  He also contends that this condition is related to his military service, namely the incident in which his right foot was injured.  He is service-connected for residuals of right second and third metatarsal fractures, first metatarsal dislocation and partial dislocation of the tarsometatarsal joint with posttraumatic arthritis.  The appellant has also reported that he was physically abused in service when he was made to participate in physical activities when his foot was in a cast and that he experienced verbal abuse from his superiors in the military.  In a written statement submitted in January 2007, the appellant stated that his stressors included being exposed to drug addiction and alcoholism running rampant on base with some deaths of soldiers as a result.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the diagnostic criteria, including those related to stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125.  According to the criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, supra.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  The occurrence of a stressor is an adjudicatory determination.

As with any other disability claimed to be related to service, it is well-settled that the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability - the first prong of a successful claim of service connection.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this matter, the appellant is not shown by the preponderance of the competent medical evidence, both during and post-service, to have PTSD.  Review of the appellant's service medical records does not reveal any complaints of psychiatric problems.  The appellant was not treated for, or diagnosed with any psychiatric problem while he was in service.  The report of the appellant's February 1980 separation examination indicates that he was psychiatrically normal.  The post-service medical evidence of record establishes that the appellant has had a substance abuse problem since at least the 1980s and that he has reported depression relating to his marital discord and economic status since 2006.  

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric pathology requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his attorney about the existence of his claimed PTSD, because they are not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, supra.  Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the totality of the evidence of record, including the service treatment records, SSA records, VA treatment records and the VA psychological and psychiatric evaluations, the Board finds that the preponderance of the evidence is against the appellant's PTSD claim.  The Board concludes that the weight of the "negative" evidence, principally in the form of the VA medical evidence showing no complaints of PTSD symptomatology, and the three VA mental health evaluation opinion reports that did not yield a PTSD diagnosis exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions and the August 2006 SSA diagnosis of PTSD.  However, the SSA diagnosis of PTSD was based on unknown stressors.  Because the August 2006 SSA diagnosis of PTSD was predicated on unknown stressors, this diagnosis of PTSD is of limited probative value.  On the other hand, the January 2008 VA psychological examination (with July 2009 addendum), the January 2009 VA psychological examination and the May 2010 VHA psychiatric expert review took into consideration both the claimed stressor of the in-service right foot injury and the results of objective psychological testing.  The objective testing results provide a strong rationale for the conclusion that a diagnosis of PTSD is not warranted and carry probative weight.

In weighing this evidence, it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  On the one hand, there are the statements of the appellant to the effect that he exhibits symptoms of PTSD and that he has PTSD and there is an SSA diagnosis of PTSD based on unknown stressors.  On the other hand, the psychologist who examined the appellant in January 2008 considered whether a diagnosis of PTSD was appropriate and concluded that it was not after conducting extensive objective psychological testing and taking into account the appellant's claimed stressors, including the in-service right foot injury.  This conclusion was iterated by the VA psychologist who examined the appellant in January 2009, and then reiterated by the VHA psychiatrist who reviewed the claims file in May 2010.  Thus, no diagnosis of PTSD has been established.

The Board notes that, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The amendment is expressly applicable to claims, as here, seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  The RO has not yet had an opportunity to consider his claim in light of the revised regulation.  However, it is not prejudicial to the Veteran for the Board to do so in the first instance as the amendment is not for application in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This is so because the claim is being denied on the basis of no current diagnosis and no VA examiner has found that a generalized fear of working with a lawn mower or in a motor vehicle was sufficient to support a diagnosis of PTSD.

This claim must be denied because the preponderance of the evidence is against a finding that the Veteran has PTSD or has had PTSD at any time since he filed his claim in October 2006.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  The Board finds that the negative evidence preponderates against the claim.  The Board finds the three VA examiner opinions particularly probative and persuasive because the examiners provided a thorough rationale for the opinions with reference to evidence in the claims file and to the Veteran's contentions.  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board accordingly finds that the only competent medical evidence of record shows that appellant does not have PTSD.  The Board is cognizant of the statements of the appellant and his attorney to the effect that he experiences PTSD that is due to in-service occurrences.  However, the evidence does not indicate that either one possesses medical expertise.  They are not competent to render an opinion on a matter involving medical knowledge, such as diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To the extent that their statements represent evidence of continuity of symptomatology, without more these statements are not competent evidence of a diagnosis of a psychiatric disorder, nor do they establish a nexus between an acquired psychiatric condition and the appellant's military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, such as a diagnosis or opinion as to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board finds that the Veteran's statements with respect to his self-diagnosis of PTSD, assuming he is competent to make such a self-diagnosis, are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  This is so because the objective medical evidence of record is replete with doubts as to the Veteran's credibility about the existence and/or severity of claimed symptoms, particularly in relation to his claims for monetary benefits.  For these reasons, the Veteran's statements are deemed not credible.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  The evidence does not support a finding of PTSD to a compensable degree within the first post-service year, and no medical nexus evidence based on confirmed stressors supports a finding of service connection for PTSD.  As there is no current diagnosis for PTSD based on any confirmed stressors, service connection for PTSD is not warranted.  

The Board concludes that the evidence presented for and against the claim for service connection for PTSD is not in approximate balance such that a grant of the requested benefit is required by 38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

b.  Claim for psychiatric disorder other than PTSD

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

As previously noted, only psychoses (and not other psychiatric disabilities) may be service-connected on a presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309 if manifested to a compensable degree in the first post-service year.  There is no evidence of record to suggest that any psychosis was clinically demonstrated within 12 months of the appellant's separation from active military service in March 1980; there is no clinical evidence that any psychiatric condition existed until more than one year after active service.  The evidence of record indicates that the appellant was treated for substance abuse in approximately 1983; this is the earliest indication of mental health care treatment.

The original claim for benefits submitted by the appellant in December 2002 contains no mention of any psychiatric or psychological problems.  The reports from the VA medical treatment rendered between July 2002 and December 2005, are silent for any psychiatric complaints or findings.  The appellant's depression screens were always negative during this timeframe.  In addition, none of the third-party statements of record from the appellant's friend, former employers and two of his sisters dated in 2004 and 2005 include any mention that the appellant had any psychiatric or psychological problems. 

The first medical evidence of record documenting the existence of a psychiatric complaint other than substance abuse (the appellant was apparently treated for substance abuse in 2003) is a January 2006 VA treatment showing that the appellant was seeking marriage counseling; he was diagnosed with an adjustment disorder at that time.  The appellant was later treated for depression.  The regulations do not list adjustment disorder or depression as a psychosis or psychotic disorder.  See 38 C.F.R. § 4.130.  Thus, a grant of service connection on a presumptive basis is not appropriate.

To the extent that the appellant has presented a claim for an acquired psychiatric disorder other than PTSD, the Board finds that the preponderance of the evidence is against the claim.  As previously noted, service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To prevail in a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the appellant's STRs include no evidence that evaluation for discharge for psychiatric reasons was recommended or considered, while the clinic evidence of record indicates that the appellant was psychiatrically sound at the time of his service discharge in March 1980.  Post-service medical records reveal no complaints of, treatment for, or a diagnosis of a psychiatric disorder (other than substance abuse) for many years after military discharge.  The earliest post-service medical treatment record reflecting complaints of depression was in 2006.  The initial diagnosis of depression in 2006 is too remote in time to support a finding of in-service onset, particularly given the lack of continuity of symptomatology in the medical evidence.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Board notes that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  The appellant has reported having psychiatric symptoms since service, but there are no private or VA clinical findings of said symptoms prior to 2006.  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any currently diagnosed psychiatric or psychological disorder.  In fact, all of the competent medical evidence of record points to the contrary conclusion that the appellant's current pathology is not in any way linked to any incident of his active service, including the right foot injury.  There is no competent medical opinion of record that provides an etiologic link between the appellant's current psychiatric pathology and his active service.

After consideration of the entire record and the relevant law, the Board finds that the appellant's psychiatric pathology, including depression and MDD, is not related to his active service on a direct basis.  In addition, direct service connection may be granted only where a disability was incurred or aggravated in the line of duty and was not the result of the veteran's own willful misconduct or, for any claim filed after October 31, 1990, the result of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  While it is apparent that the appellant currently has psychiatric diagnoses, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any one of his diagnosed psychiatric conditions and service.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a psychiatric disorder on a direct basis.  Thus, a grant of service connection on a direct basis is not appropriate.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 

As to secondary service connection, the record indicates that the appellant has been in receipt of service connection for a right foot disability since December 2000 (even though his claim was submitted in December 2002).  Review of the appellant's VA medical records, i.e., those involving treatment for the service-connected right foot disorder and for the non-service-connected ulcers, low back disorder and right knee disorder, reveals no causal linkage expressed in the medical evidence of record.  The same is true for the private medical treatment records in the claims file.  In addition, the January 2008, January 2009, and May 2010 VA medical opinions indicate that the appellant's current psychiatric pathology was not caused by, or aggravated by, the service-connected right foot disability.

Thus, the preponderance of the probative medical evidence is against the appellant's secondary service connection claim - the bulk of such evidence does not demonstrate, or approximate, findings supportive of linkage between the right foot disability and any psychiatric disorder.  There is no probative medical opinion of record that provides an etiologic link, whether by causation or by aggravation, between the appellant's current psychiatric pathology and his service-connected right foot disability.

The language of 38 C.F.R. § 3.310 requires consideration of whether service-connected disability has made the claimed disability chronically worse, even if the service-connected disability did not cause the claimed disability.  However, in this case, there is no competent medical evidence of record to suggest that the appellant's right foot disability has either caused or aggravated any psychiatric disorder.  

The Board must assess the appellant's competence to report sustaining a psychiatric disorder secondary to his service-connected right foot disability, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a psychiatric disorder that should be service connected on a secondary basis.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric and psychological pathology require specialized training for a determination as to diagnosis and causation, and such pathology is therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his attorney about the origins of his claimed psychiatric disorder, because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed psychiatric disorder was incurred by any incident of military service or by the service-connected right foot disability, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a psychiatric disorder.  As a result, the evidence is insufficient to support a grant of service connection for any psychiatric disorder.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's psychiatric disorder service connection claim on any theory of service connection, to include as secondary to service-connected disability and by way of aggravation.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

2.  Medical claim

The appellant contends that he is entitled to service connection for a lumbar spine disorder.  He alleges that his low back was injured at the same time that he incurred the service-connected right foot injury residuals.  He also contends that he has experienced low back problems with continuous pain since that time.  April 2005 written statements from two of the appellant's sisters indicate that when the appellant was hit by a tractor in Germany he was left with a broken right foot and back problems.

Review of the appellant's STRs reveals no complaints of, findings of or diagnosis of any osteoarthritis or other disorder of the lumbar spine.  The appellant's spine was considered normal as noted in the February 1980 service separation medical examination report.

Post-service, the appellant submitted a claim for service connection for a back injury in December 2002.  Post-service, the appellant sought VA treatment for complaints of right foot pain and back pain in July 2002.  In January 2005, the appellant was seen at a VA facility for what was diagnosed as lumbago.  A VA ambulatory physician note dated in January 2006 indicates that the appellant was complaining of pain in the left lower lumbar area since the previous Tuesday.  He reported that he was working with the parks and recreation department and that he had pulled a certain way after which he stated he had severe pain in the left paraspinal area that did not radiate.  There was minimal paraspinal tenderness on deep percussion and straight leg raising was negative.  The neurological examination was nonfocal.  The appellant was afforded radiographic examination of the lumbosacral spine in January 2006; the associated report indicates a clinical history of chronic low back pain for the past six years and as the appellant got older.  There were no compressions and the discs were maintained.  The alignment was unremarkable.  A February 2006 review of systems included a notation of chronic low back pain.  The appellant underwent MRI testing of the lumbar spine in July 2006; there was partial desiccation and an annular tear with a small right paracentral disc protrusion at L4-5.  This was associated with bilateral facet degenerative hypertrophic changes.  The spinal diameter and neural foramina were normal.  The appellant underwent a microdiskectomy procedure at L4-5 in April 2007.  

The evidence of record includes SSA documents associated with the appellant's claim for disability benefits.  He underwent an assessment of his physical residual functional capacity in May 2006.  The examiner concluded that the appellant's alleged limitation was not fully supported.

The evidence of record also includes private treatment reports dated between 2008 and 2010.  In November 2008, the appellant was diagnosed with right L5 radiculopathy.  An MRI accomplished that same month had revealed longstanding degenerative discs at L3-4 and L4-5.  He underwent back surgery in March 2009; this was accomplished without complications.  None of the appellant's private treating physicians made any statement as to the etiologic cause or the onset date of the appellant's current lumbar spine pathology.

In March 2010, the Board requested a VHA medical expert opinion from an orthopedic specialist.  This orthopedic opinion was rendered in July 2010, after review of the complete claims file, including the STRs and the appellant's descriptions of the in-service tractor accident in Germany in 1979.  The orthopedic surgeon stated that there was no evidence that any lower back condition pre-existed the appellant's entry into service, in light of his clean entrance history and physical examination.  The orthopedic surgeon also stated that there was no evidence of lumbar spine problems, difficulties, treatment or injuries while the appellant was on active duty.  The orthopedic surgeon noted that there is no evidence of any severe arthritic deterioration or condition of the lumbar spine and that there is no evidence of any prior bony injury to the lumbar spine.  The orthopedic surgeon concluded that the condition of a bulging or herniated disc at L4-5 arose after the appellant's military service and that the condition arose due to the appellant's post-service work activities as a school custodian and with the parks and recreation department.  In addition, the orthopedic surgeon noted that there was no evidence of any in-service unusual mechanics or loading on the lower back, to include use of crutches, and concluded that there was no later production of any lower back condition due to the in-service right foot injury.  

In this matter, the preponderance of the competent and probative medical evidence is against the claim of service connection for any lumbar spine disorder.  Firstly, his service medical records are devoid of any mention of a lumbar spine disorder or low back symptoms.  There are no medical records indicating the existence of low back complaints dated prior to 2002, and a January 2006 x-ray indicates a history of low back pain of only six years - thus indicating the appellant's low back complaints dated back to the late 1990s or the year 2000.  There is nothing to indicate any etiologic connection to some incident of service or continuous symptomatology since service separation.  Therefore, a grant of service connection on a direct basis is not appropriate.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 

Secondly, there is no evidence of record to suggest that an arthritis condition of the lumbar spine was clinically demonstrated within 12 months of the appellant's separation from active military service in March 1980; there is no clinical evidence that degenerative changes of the lumbar spine or any other chronic low back pathology existed until more than one year after active service.  The first medical evidence documenting the existence of arthritis of the lumbar spine is a VA MRI report dated in July 2006.  Thus, a grant of service connection on a presumptive basis is not appropriate.

As to secondary service connection, the record indicates that the appellant has been in receipt of service connection for a right foot disability since December 2000.  Review of the appellant's VA medical records, i.e., those involving treatment for the service-connected right foot disorder and the non-service-connected low back pain with degenerative disc disease and arthritis, reveals no causal linkage expressed in the medical evidence of record.  The same is true for the private medical treatment records in the claims file.  In addition, the July 2010 VHA medical opinion states that the appellant's lumbar spine pathology was not caused by, or aggravated by, the service-connected right foot disability.

Thus, the preponderance of the probative medical evidence is against the appellant's secondary service connection claim - the bulk of such evidence does not demonstrate, or approximate, findings supportive of linkage between the right foot disability and any lumbar spine disorder.  There is no probative medical opinion of record that provides an etiologic link, whether by causation or by aggravation, between the appellant's current lumbar spine pathology and his service-connected right foot disability.
 
The Board has considered the appellant's written statements, as well as the written statements of his attorney, submitted in support of his argument that his current lumbar spine pathology is etiologically related to his right foot disability.  To the extent that such statements represent evidence of continuity of symptomatology, without more, they are not competent evidence of a diagnosis, nor do they establish a nexus between any acquired pathology and the appellant's right foot disability.  See McManaway v. West, 13 Vet. App. 60, 66 (1999).  

The language of 38 C.F.R. § 3.310 requires consideration of whether service-connected disability has made the claimed disability chronically worse, even if the service-connected disability did not cause the claimed disability.  However, in this case, there is no competent medical evidence of record to suggest that the appellant's right foot disability has either caused or aggravated any lumbar disorder.  In fact, the July 2010 VHA opinion from an orthopedic surgeon specifically states that there is no such etiologic relationship.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's lumbar spine service connection claim on any theory of service connection, to include direct service connection, presumptive service connection and as secondary to service-connected disability and by way of aggravation.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

B.  Increased rating claim

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, supra.  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Service connection is in effective for a right foot disability with posttraumatic arthritis.  The appellant contends that the severity of his right foot spine disability is not reflected in the currently assigned initial evaluation of zero percent.  He has reported that the foot disability disturbs his sleep pattern and his activities of daily living, including his ability to ambulate.

Pursuant to regulatory provisions, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes (DCs) 5003, 5010.  For the purpose of rating disability from arthritis, multiple involvements of the metatarsal and tarsal joints of the lower extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

There are a number of diagnostic codes for rating diseases and injuries of the foot.  Diagnostic Codes 5276 to 5282 are not for application as the appellant is not service-connected for the rated conditions addressed by those diagnostic codes (flatfoot, bilateral weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, and hammertoe, all toes).  Under Diagnostic Code 5283, malunion or nonunion of any tarsal or metatarsal bones is rated as 10 percent when moderate; 20 percent when moderately sever; and 30 percent when severe.  However, in this case no malunion or nonunion has been demonstrated in the clinical evidence of record.  Therefore, Diagnostic Code 5283 is not for application.

A 10 percent rating is assigned for moderate foot injury under Diagnostic Code 5284.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.

The evidence of record includes third party statements dated in July 2004.  A friend stated that she had observed the appellant in pain without medication.  Two former employers stated that they had observed the appellant complain that his feet were bothering him or that his feet were swelling.  They did not state that the complaints were limited to the right foot.

Review of the appellant's VA medical treatment records reveals that the appellant complained of right foot pain in July 2002.  On physical examination, there were no motor deficits and the appellant's heel-toe walk was within normal limits.  In April 2003, he reported riding his bicycle for exercise.  Ambulatory care notes dated in May 2005, and August 2005, indicate the appellant had a negative pain assessment.  In December 2005, the appellant reported constant chronic right foot pain.  Radiographic examination of the right foot revealed no evidence of fracture or dislocation; there was no evidence of any other abnormality.  A January 5, 2006 mental health history notation includes the appellant's report that for activities he enjoyed basketball, taking walks and riding his bicycle.  He complained of right foot pain.  He denied having neurologic problems, but reported pain one week after cutting logs.  In February 2006, the appellant reported that his right foot pain was at level 5.  On physical examination, he was ambulating without assistance.  There was no edema in his lower extremities.  The appellant had a podiatry consultation on March 6, 2006; he complained of chronic deep achiness in his midfoot.  He reported that he wore extra socks for cushioning and that this made it feel better.  On examination, there was mild asymmetrical joint space narrowing, lis francs.  The clinical assessment was mild degenerative joint disease.  

The evidence of record includes a physical residual functional capacity assessment performed for SSA disability purposes in May 2006.  The associated report indicates that the appellant was able to occasionally lift and carry fifty pounds and frequently carry 25 pounds.  He was assessed as being able to stand six hours in an eight-hour day and to be able to sit for six hours as well.  He was said to have an unlimited capacity for pushing and/or pulling, to include the operation of foot controls.  There were no postural limitations established.  The physician stated that the alleged limitation was not fully supported.  

In May 2007, the appellant was seen as an outpatient in a VA orthopedic surgery clinic; he was very rigid during examination of his right leg because he stated any motion of the right leg caused pain.  However, he was observed to be able to pull up his jeans and take off his shoes and socks without any apparent pain or grimacing.  It was explained to the appellant that his right lower extremity pain was most likely due to his back.  A May 31, 2007 VA gait training assessment note indicates that the appellant reported that he had problems walking for long distances.  An August 2007 orthopedic surgery outpatient note indicates that the appellant primarily complained of pain in his right foot and ankle.  On physical examination, there was tenderness to palpation over the midfoot without gross deformity.  No effusion was present.  There was no pain with movement.  There was minimal tenderness to palpation over the first tarsometatarsal joint.  Pain was primarily over the lis franc tarsometatarsal joint.  The orthopedic resident indicated that the appellant had severe degenerative disease in his tarsometatarsal joint; however, the August 16, 2007 radiology report states that radiographic examination of the appellant's right foot revealed no evidence of fracture or dislocation.  The joint spaces were well maintained without cortical erosions or arthritic changes.  The radiologist's impression was normal right foot.  An October 2007 primary care note indicates that the appellant exhibited a normal gait.  There was no joint swelling and his range of motion was normal.  Strength testing was 5/5 throughout and sensory testing was intact.  There was no edema.

In January 2008, the appellant underwent a VA examination of his right foot.  He complained of daily global mechanical right foot pain that was eight on a scale of one to ten.  He said that he would experience a flare-up that was 10/10 in intensity every night and that would last for six to eight hours.  He reported the use of cushioned arch supports and use of a cane or walker as needed.  The appellant was noted to take Vicodin and Robaxin.  He said that his weight-bearing tolerance was limited to 20 to 30 minutes due to pain.  On physical examination, the appellant walked slowly and deliberately with an exaggerated antalgic gait that favored the right leg.  The right foot was normal in appearance and the longitudinal and transverse plantar arches were intact and nontender.  Skin and nails were within normal limits.  The Achilles tendon was intact and in normal alignment, but there was tenderness to palpation.  There were no foot deformities or abnormal motion.  There was no apparent loss of motion, weakness, fatigue or loss of coordination during or following repetitive motion.  In connection with this examination, radiographic examination of the right foot was accomplished in September 2008.  The x-rays revealed mild subtalar arthritis.  No acute fractures or dislocations were identified.  The soft tissues appeared to be unremarkable.  The examiner rendered an assessment of some posttraumatic arthritis in the area of injury.

VA treatment records indicate that the appellant underwent an annual examination in October 2008.  The review of systems did not include any mention of right foot pain.  On physical examination, the appellant's muscle strength was 5/5 throughout and sensory testing of his extremities was intact.  The appellant exhibited a normal gait.  An October 2008 mental health psychosocial assessment indicated that he liked to take walks and that he had no deficits in his regular activities of daily living.  In an October 20, 2008 mental health outpatient note, the appellant reported that while his wife was at work, he would do the cooking, cleaning, laundry, etc. and that he was unable to pick up more than 40 pounds.  He also stated that he would go around picking up cans or begging for extra monies.  A July 2009 prosthetics note indicated that the appellant felt that his orthotic was doing the job of controlling movement in the foot.  

Review of the appellant's private treatment records reveals that he complained of pain radiating from the ankle to midfoot region with numbness and tingling in the right foot in October 2008.  He said that the pain was constant and sharp and that it was worsened with walking and standing.  He also complained of intermittent swelling.  On physical examination, he exhibited a right limp.  There was positive tenderness to palpation of the dorsal right midfoot.  There was pain with metatarsal flexion of the second and third joints.  There was mild swelling of the right dorsal midfoot.  The clinical assessment was right midfoot arthritis and right L5 radiculopathy.  In November 2008, the appellant reported that his foot throbbed all of the time.  The appellant had back surgery in March 2009; the next month he was still complaining of pain in the right midfoot that was worse with walking.  On physical examination, he exhibited a normal gait and he did not have a limp.  He did have tenderness to palpation of the right dorsal midfoot.  In July 2009, his gait was normal and there was no limp.  Motor exam was 5/5.  Sensation was intact bilaterally.  There was no swelling or ligamentous laxity in the feet.  The physician stated that the appellant's examination and history were not specific to right midfoot arthritis.  In August 2009, this physician told the appellant that he did not recommend foot surgery because he was unsure if it would relieve painful symptoms from neurogenic causes as opposed to pain from right midfoot arthritis.

In summary, the evidence of record does demonstrate that the appellant has complained of right foot pain since 2002.  For years, he has been prescribed orthotics to treat his complaints of right foot pain.  In addition, the appellant's statements about his foot pain and pain on use are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of worsening foot pain and pain on use of the feet, and objective medical evidence has indicated that the appellant sought treatment for his right foot pain.  

As previously noted, where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  For the purpose of rating disability from arthritis, multiple involvements of the metatarsal and tarsal joints of the lower extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  In this case, the appellant was given a diagnosis of right foot degenerative changes on March 6, 2006.  The evidence of record does not contain any earlier diagnosis of right foot arthritis nor is there any x-ray evidence of the existence of any right foot arthritis prior to March 6, 2006.

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's right foot symptomatology did approximate the schedular criteria for an evaluation of 10 percent for the right midfoot arthritis as of March 6, 2006.  The pain and functional limitations caused by the right midfoot arthritis are contemplated in the evaluation for the right foot symptomatology that is represented by the 10 percent rating awarded herein beginning March 6, 2006. 

An evaluation in excess of 10 percent is not appropriate pursuant to the current rating criteria because the clinical evidence of record does not show the clinical findings required for the next higher evaluation provided under Diagnostic Code 5010-5003.  In addition, the appellant's right foot disability is not the equivalent of a moderate foot injury.  A separate compensable evaluation is not warranted pursuant to Diagnostic Code 5284, particularly because he has not demonstrated any additional symptomatology not already addressed by the other diagnostic codes pertaining to the foot.  See Esteban, supra.

The Board has considered the appellant's statements about his right foot disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's right foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the right foot disability is evaluated.  Furthermore, it has been repeatedly noted throughout the evidence of record that the appellant exaggerates his somatic complaints.  In addition, the medical evidence of record indicates that a good deal of his right foot complaints is not related to the right midfoot arthritis, but rather to his non-service-connected L5 radiculopathy.  

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds the appellant's statements about the severity of his right foot symptomatology to be biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, supra.

As a result, the Board finds these records to be more probative than the appellant's subjective evidence of complaints of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the appellant's right foot disability picture does not more nearly approximate a rating in excess of 10 percent.  In addition, the clinical evidence of record does not show that the appellant's right foot disability is equivalent to loss of use of the foot in that he has indicated throughout the appeal period that he was able to engage in such activities as taking long walks, riding his bicycle and chopping logs.  The credibility of his reports about the symptoms associated with his disability has been compromised, as discussed above.  Therefore, a right foot evaluation in excess of 10 percent beginning March 6, 2006, is not warranted under the current rating criteria.

The findings set forth above most closely approximate those necessary for the 10 percent evaluation for right midfoot arthritis; these findings have been reflected in the clinical record going back to March 6, 2006, but not before.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point since March 6, 2006.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  As reflected in the decision above, the Board did find variation in the appellant's bilateral foot symptomatology or clinical findings that warranted the assignment of staged ratings of zero percent and 10 percent for the right foot disability.

Notwithstanding the above discussion, an increased evaluation for the right foot disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for the service-connected disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the currently assigned zero percent or 10 percent rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the right foot disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the right foot disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for foot disabilities, but the required manifestations had not been shown in this case.  The Board further finds no evidence of an exceptional disability picture in regard to the right foot disability.  The appellant has not required any hospitalization for this disability; nor has he required any extensive treatment.  The Veteran has not offered any objective evidence of any symptoms due to the right foot disability that would render impractical the application of the regular schedular standards.  The appellant was working up until April 2006, and there is no indication that his right foot disability played any part in his award of SSA disability benefits.

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for the right foot disability is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the pain and other foot symptomatology described by the appellant fit squarely within the criteria found in the relevant rating scheme for foot disabilities.  In short, the rating criteria contemplate not only the appellant's foot-related symptoms but the severity of the right foot disability.  For these reasons, referral for extraschedular consideration is not warranted for the right foot disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has alleged unemployability.  However, the appellant is currently service-connected for one disability which has been rated as ten percent disabling at most.  In addition, he has several other severe medical conditions such as hepatitis C, ulcers, hypertension, lumbar spine degenerative disease with radiculopathy and psychiatric disorders that in combination account for his lack of employment.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

The Board acknowledges that the appellant, in advancing this appeal, believes that his foot disability has been more severe than the assigned disability ratings reflect.  He maintains that he experiences problems with his lower extremity that are due to the right foot disability.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, supra.

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the right foot disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the right foot disability symptoms.  The preponderance of the most probative evidence does not support assignment of any higher ratings.

In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an evaluation of 10 percent, but not more, is warranted for the Veteran's right disability as of March 6, 2006, but not earlier.  


ORDER

Entitlement to service connection for PTSD, to include as secondary to the service-connected right foot disability, is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to the service-connected right foot disability, is denied.

Entitlement to a lumbar spine disorder, to include as secondary to the service-connected right foot disability, is denied.


An initial evaluation in excess of zero percent for the right foot disability is denied prior to March 6, 2006.

An evaluation in excess of 10 percent, but not more, is granted effective March 6, 2006, and subject to the law and regulations governing the award of monetary benefits.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


